DETAILED ACTION
Status of Claims
•    The following is an office action in response to the communication filed 01/04/2021.
•    Claims 1-2, 7-10, 15-17, and 19-20 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendments, filed on 01/04/2021, the claim objections and the 101 rejections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
With respect to claims 17-20, these claims recite a computer program product, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation. These claims are interpreted in light of the Specification ([0072-0073]) to be a non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 18, this claim recites the limitation “the one or more routing frameworks” (Line 5). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “one or more routing frameworks.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Argue et al. (US 20140172640 A1), hereinafter Argue, in view of newly cited Do et al. (US 20060087474 A1), hereinafter Do.

In regards to claim 1, Argue teaches a method (Argue: [0025]) comprising: 
receiving a user profile and a shopping list for a user at an assistive shopping cart system in a shopping environment (Argue, see at least [0002], [0028], [0031], [0091], and Fig. 8, discloses “Object selection from an adult's shopping list can be performed manually, with the adult assigning objects or tasks to each child. In another embodiment, the augmented reality program can automatically assign objects or tasks, for example, based upon the age, gender, preferences, etc. of the particular child. In one example, products that can be dropped and cause problems, such as a gallon of milk which can rupture and cause a large spill, can be limited for selection for a child of at least a minimum age.… the adult can enter items from a list within the store. Entry of a list can be performed by entering text, by selecting items from a searchable list, by voice recognition, or by any method known in the art for data entry. Favorite shopping lists can be saved and reused. Objects can be added to the list during a shopping trip, for example, by the adult in the store adding items to his or her portable computerized device… At step 604, an adult loads a shopping list into a controller device. At step 606, a trip to a particular store is initiated, and information related to the trip including a number and age of particular children going to the store and desiring to play the game is entered”);
generating, based on the user profile, the shopping list, and a shopping environment layout, a shopping route for guiding the assistive shopping cart system through the shopping environment (Argue, see at least [abstract], [0024], [0087], discloses “for each object being sought, determining an in-store location for the object, 
guiding, via a navigation module of the assistive shopping cart system, the assistive shopping cart system through the shopping environment along the generated shopping route (Argue, see at least [abstract], [0024], [0087], discloses “for each object being sought, determining an in-store location for the object, displaying though the augmented reality program in-store navigational instructions for each object being sought based upon the in-store location for the object…an augmented reality program for entertaining children in a retail store can include providing an object being sought or a list of objects being sought to a child and operating a scavenger hunt game within the store wherein the child is provided navigational instructions to seek out the object being sought…In-store navigation instruction module 314 can include a store map/contextual rules for providing navigation instructions); 
detecting one or more user actions in the shopping environment (Argue, see at least [0029], [0075], discloses “A number of methods are known to geographically locate a device. According to one embodiment, a real-time locating system (RTLS) can be used to identify a location of a person or an object. Such an RTLS can include a position sensor, for example, communicating with infrastructure devices by wireless signals. Additionally or alternatively, accelerometers can also be used to track movement…The accelerometer 290 can be configured to generate an acceleration signal indicative of the motion of the consumer. The acceleration signal can be processed to assist in determining if the consumer has slowed or stopped, tending to indicate that the consumer is evaluating one or more products for purchase”);
detecting user cognitive and physical conditions based on the one or more user actions and the user profile (Argue, see at least [0030], [0041], discloses “In addition to controlling which child gets which objects to find and/or retrieve, the adult can specify where in the store a child should be allowed to travel, for example, by selecting a number of aisles in the store in which the child should remain and specifying that the child and the adult should be alerted if the child wanders outside of the permitted area…augmented reality program can include rules to keep the 
sending one or more shopping notifications based on the one or more user actions and the user cognitive and physical conditions to a shopping supervisor (Argue, see at least [0030], [0041], discloses “In addition to controlling which child gets which objects to find and/or retrieve, the adult can specify where in the store a child should be allowed to travel, for example, by selecting a number of aisles in the store in which the child should remain and specifying that the child and the adult should be alerted if the child wanders outside of the permitted area…augmented reality program can include rules to keep the kids in certain parts of the store and away from exits. Alerts to adult and store personnel can be generated if a child gets close to a restricted area”); and
updating the user profile based on the one or more user actions and the user cognitive and physical conditions (Argue, see at least [0025], [0029], [0093] and Fig. 9, discloses “A number of methods are known to geographically locate a device. According to one embodiment, a real-time locating system (RTLS) can be used to identify a location of a person or an object. Such an RTLS can include a position sensor, for example, communicating with infrastructure devices by wireless signals. Additionally or alternatively, accelerometers can also be used to track movement. In one embodiment, a global positioning system (GPS) can be used to augment a measurement of a location of a device. A number of methods are known to locate and track movement of a device within a store, and the disclosure is not intended to be limited to the particular exemplary methods disclosed herein... At step 710, a current location of the playing device is read, for example, based upon a GPS reading. At step 712, in-store navigation instructions are loaded to guide the child from the current location to the location of the object being sought. At step 714, the instructions loaded in step 712 are displayed upon the playing device. At step 716, progress of the playing device location as compared to the in-store location of the object is monitored. In step 718, updated navigation instructions are displayed based upon the monitored progress”).
	Argue further discloses tracking the location of the shopping cart (Argue: [0024] – “a display or indication to the location of the adult and/or the location of the adult's shopping cart”),
	yet Argue does not explicitly teach a shopping route for propelling the assistive shopping cart system through the shopping environment, and that guiding the system is via a system motor, wherein assistive shopping cart system provides, via the system motor, self-propulsion and self-routing direction along the generated shopping route. However, Do teaches a similar system for routing through a shopping environment (Do: [0022]), including

It would have been obvious to one of ordinary skill in the art to include in the shopping environment navigation method, as taught by Argue, the ability for a shopping route for propelling the assistive shopping cart system through the shopping environment, and that guiding the system is via a system motor, wherein assistive shopping cart system provides, via the system motor, self-propulsion and self-routing direction along the generated shopping route, as taught by Do, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Argue, to include the teachings of Do, in order to allow a cart to drive itself pursuant to routes (Do: [0031]).

In regards to claim 2, Argue/Do teaches the method of claim 1. Argue further discloses that generating the shopping route comprises: determining, from the user profile and the shopping list, one or more destinations in the shopping environment; determining, using the one or more routing frameworks, one or more route options between the one or more destinations; and generating the shopping route using the one or more routing frameworks and the one or more route options (Argue, see at least [0024], [0039], [0087], [0092], discloses “providing an object being sought or a list of objects being sought to a child and operating a scavenger hunt game within the store wherein the child is provided navigational instructions to seek out the object being sought…Rules or parameters for the augmented reality program can be operated based upon the age of the participants. For example, young children too young to be separated from a parent can be assigned objects to his or her scavenger hunt list within a certain distance of the parent's current location or located in the same aisle as the parent. Older children can be assigned objects throughout the entire store... In-store navigation instruction module 314 can include a store map/contextual rules for providing navigation instructions, for example, directing a child to go around the end of an aisle to get to the next  According to one embodiment, objects can be assigned one at a time until the shopping list is exhausted. In this way, if one child is retrieving items much more quickly than other children, the list will be exhausted more quickly. In another embodiment, objects can be assigned based upon the location of the child in the store at the time the object is assigned. A closest remaining object can be assigned to the child to make the overall distance traveled smaller, thereby speeding progression of the game. A furthest remaining object can be assigned to draw the game out and make the finding of the next object more interesting for the child. A game can be operated wherein objects being sought are provided sequentially or with one object being available for in-store navigation instructions at a time. In another embodiment, a game can be operated wherein all items on a list are concurrently available to the player, and, for example, as the child walks through the store, a display and/or a sound are activated and modulated as the child gets within 30 feet of one of the objects being sought”).

In regards to claim 3, Argue/Do discloses the method of claim 2. Argue further discloses that the one or more routing frameworks comprise one or more of: minimizing one or more routing distances; prioritizing one or more destinations in the shopping environment; maximizing one or more routing distances; and user monitoring conditions (Argue, see at least [0024], [0039], [0087], [0092], discloses “providing an object being sought or a list of objects being sought to a child and operating a scavenger hunt game within the store wherein the child is provided navigational instructions to seek out the object being sought…Rules or parameters for the augmented reality program can be operated based upon the age of the participants. For example, young children too young to be separated from a parent can be assigned objects to his or her scavenger hunt list within a certain distance of the parent's current location or located in the same aisle as the parent. Older children can be assigned objects throughout the entire store... In-store navigation instruction module 314 can include a store map/contextual rules for providing navigation instructions, for example, directing a child to go around the end of an aisle to get to the next aisle or preventing the child from being directed to walk behind a delicatessen counter to get to the next location… According to one embodiment, objects can be assigned one at a time until the shopping list is exhausted. In this way, if one child is retrieving items much more quickly than other children, the list will be exhausted more quickly. In another embodiment, objects can be assigned based upon the location of the child in the store at the time the object is assigned. A closest remaining object can be assigned to the child to make the overall distance traveled smaller, 

In regards to claim 4, Argue/Do discloses the method of claim 2. Argue further discloses receiving a shopping route exception; determining, using the one or more routing frameworks and based on the shopping route exception, one or more updated route options between the one or more destinations; and updating the shopping route using the one or more routing frameworks and the one or more updated route options (Argue, see at least [0024], [0039], [0087], [0089], [0092], discloses “providing an object being sought or a list of objects being sought to a child and operating a scavenger hunt game within the store wherein the child is provided navigational instructions to seek out the object being sought…Rules or parameters for the augmented reality program can be operated based upon the age of the participants. For example, young children too young to be separated from a parent can be assigned objects to his or her scavenger hunt list within a certain distance of the parent's current location or located in the same aisle as the parent. Older children can be assigned objects throughout the entire store... In-store navigation instruction module 314 can include a store map/contextual rules for providing navigation instructions, for example, directing a child to go around the end of an aisle to get to the next aisle or preventing the child from being directed to walk behind a delicatessen counter to get to the next location… Buttons 458A and 458B permit the adult to terminate instructions to the children to find objects being sought and instead show instructions to the children to return to the adult…According to one embodiment, objects can be assigned one at a time until the shopping list is exhausted. In this way, if one child is retrieving items much more quickly than other children, the list will be exhausted more quickly. In another embodiment, objects can be assigned based upon the location of the child in the store at the time the object is assigned. A closest remaining object can be assigned to the child to make the overall distance traveled smaller, thereby speeding progression of the game. A furthest remaining object can be assigned to draw the game out and make the finding of the next object more interesting for the child. A game can be operated wherein objects being sought are provided sequentially or with one object being available for in-store navigation 

In regards to claim 5, Argue/Do discloses the method of claim 1. Argue further discloses that the assistive shopping cart system is associated with a user interface, wherein the method further comprises: displaying, via the user interface, a visual representation of the shopping route with one or more shopping route details; and displaying a next destination in the shopping route with one or more destination details, wherein the destination details comprise a natural language description of shopping route and the next destination (Argue, see at least [0049], [0051], and Fig. 2, discloses “A view of the store is provided upon display 52 of device 50. The view of the store including product shelves 54A and 54B can be acquired through data generated by a camera device provided upon device 50. Text and other graphics can be superimposed over the view through operation of an augmented reality program upon device 50. An object being sought message 56 identifies for child a current object being sought. A location of device 50 provided by a real-time locating system (RTLS) and/or other methods and image recognition programming within device 50 can be utilized according to the methods disclosed herein to provide graphics leading a child to a particular item on a shelf. Navigation instruction 57 is provided including an arrow and textual information telling the child where to look for the object being sought. Graphic buttons 16A, 16B, and 16C are provided as a graphical user interface (GUI) for the child, permitting easy access of game or communication functions that the child might want to activate… The exemplary portable computerized device 50 includes…a user interface 202”).

In regards to claim 6, Argue/Do discloses the method of claim 1. Argue further discloses wherein detecting the one or more user actions in the shopping environment comprises one or more of: detecting an addition of an item to the assistive shopping cart system; detecting a removal of an item from the assistive shopping cart system; and detecting a shopping rate (Argue, see at least [0075], discloses “The accelerometer 290 can be configured to generate an acceleration signal indicative of the motion of the consumer. The acceleration signal can be processed to assist in determining if the consumer has slowed or stopped, tending to indicate that the consumer is evaluating one or more products for purchase”).

In regards to claim 7, Argue/Do discloses the method of claim 1. Argue further discloses detecting the user cognitive and physical conditions based on the one or more user actions and the user profile comprises: detecting an anomalous user movement; detecting a shopping route deviation; detecting a flagged item in the assistive shopping cart system; detecting a slowing shopping rate; and detecting biometric conditions outside of a shopping activity threshold (Argue, see at least [0041], [0075], discloses “The augmented reality program can include rules to keep the kids in certain parts of the store and away from exits. Alerts to adult and store personnel can be generated if a child gets close to a restricted area…The accelerometer 290 can be configured to generate an acceleration signal indicative of the motion of the consumer. The acceleration signal can be processed to assist in determining if the consumer has slowed or stopped, tending to indicate that the consumer is evaluating one or more products for purchase”).

In regards to claim 8, Argue/Do discloses the method of claim 1. Argue further discloses wherein updating the user profile based on the one or more user actions and the user cognitive and physical conditions comprises: updating the user profile with an indication of one or more of: items purchased, shopping route traversed, the one or more user actions; and the user cognitive and physical conditions (Argue, see at least [0025], [0029], [0093] and Fig. 9, discloses “A number of methods are known to geographically locate a device. According to one embodiment, a real-time locating system (RTLS) can be used to identify a location of a person or an object. Such an RTLS can include a position sensor, for example, communicating with infrastructure devices by wireless signals. Additionally or alternatively, accelerometers can also be used to track movement. In one embodiment, a global positioning system (GPS) can be used to augment a measurement of a location of a device. A number of methods are known to locate and track movement of a device within a store, and the disclosure is not intended to be limited to the particular exemplary methods disclosed herein... At step 710, a current location of the playing device is read, for example, based upon a GPS reading. At step 712, in-store navigation instructions are loaded to guide the child from the current location to the location of the object being sought. At step 714, the instructions loaded in step 712 are displayed upon the playing device. At step 716, progress of the playing device location as compared to the in-store location of the object is monitored. In step 718, updated navigation instructions are displayed based upon the monitored progress”).

In regards to claim 9, claim 9 is directed to a system. Claim 9 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of Argue/Do teaches the limitations of claim 1 as noted above. Argue further teaches a system comprising: one or more computer processors; and a memory containing a program which when executed by the computer processors performs an operation (Argue: [0051-0052]). Claim 12 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 10-16, all the limitations in system claims 10-16 are closely parallel to the limitations of method claims 2-8 analyzed above and rejected on the same bases.  

In regards to claim 17, claim 17 is directed to a medium. Claim 17 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of Argue/Do teaches the limitations of claim 1 as noted above. Argue further teaches a computer program product, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation (Argue: [0025], [0051-0052]). Claim 17 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 18, all the limitations in medium claim 18 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.  

In regards to claim 19, Argue/Do discloses the medium of claim 17. Argue further discloses detecting the one or more user actions in the shopping environment comprises one or more of: detecting an addition of an item to the assistive shopping cart system; detecting a removal of an item from the assistive shopping cart system; detecting a shopping rate; detecting an anomalous user movement; and detecting a shopping route deviation (Argue, see at least [0075], discloses “The accelerometer 290 can be configured to generate an acceleration signal indicative of the 

In regards to claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.  


Response to Arguments
Applicant’s arguments, filed 01/04/2021, have been fully considered.

35 U.S.C. § 112
Applicant argues the claims are definite. (Remarks page 11). The examiner disagrees. While the amendments have cured some of the 112(b) deficiencies of the claims, claim 18 has not been amended and the 112(b) rejection with respect to claim 18 is maintained.

35 U.S.C. § 102
Applicant argues that Argue fails to teach or suggest “wherein assistive shopping cart system provides, via the system motor, self-propulsion and self-routing direction along the generated shopping route” Remarks pages 11-12. While the examiner agrees that Argue does not teach this reference, the amendments have necessitated a new grounds of rejection and a new reference has been applied to teach this limitation in a 103 rejection.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625